DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/21 has been entered.
Response to Amendment
	Claims 1, 4-10, 15, 17-18 remain pending in the application.
Applicant's arguments filed 1/22/21 have been fully considered but they are not persuasive.
Regarding the §112(a) rejections of claims 3-5, 12-14, & 16-18
Applicant has traversed the previous §112(a) enablement rejection of the claims above, however the examiner has already addressed these arguments in the Non-Final Rejection dated 12/20/19 and the Final Rejection dated 5/26/20 and maintains the positions presented there. Accordingly, the previously presented enablement rejections are maintained.
With regards to the written description requirement, the examiner maintains the positions presented in the Non-Final Rejection dated 12/20/19 and the Final Rejection dated 5/26/20.
Thus the examiner is maintaining the §112(a) for lack of written description support below.
Regarding the §102 rejections of claims 1 and 15
The amendment to claims 1 and 15 have overcome the previous rejections. The rejections are withdrawn.
Regarding the §103 rejections of previous claims 3 and 16
Previous claims 3 and 16 are now amended into claims 1 and 15. The Applicant argues that “Nagai teaches the opposite as Figure 17 clearly shows a reduction in velocity near the tip”. It is believed that Applicant intended to cite Figure 6 of Nagai. The Y1 curve of Figure 6 in Nagai is relied upon for teachings relevant to claims 1 and 15. The Y1 curve appears to hit its maximum velocity in the “tip 
The Applicant argues that a “velocity value at 60% span” is used to teach an increase in velocity. An updated figure is provided to more clearly point out the relevant details in Nagai. The rejections are maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-10, 15 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1 and 15 state that the blade creates a specific velocity profile along the stage exit of the compressor without providing any blade structure to create this velocity profile in the disclosure. The disclosure lacks any semblance of blade structure other than the claimed effect of a blade on a velocity profile at the stage exit and a very basic airfoil. Therefore, it is not clear how to make or use the invention because one in the art would not know what blade is being claimed or how to make the claimed blade. 
The breadth of the claims is large because a result is claimed in association with a basic blade structure without sufficient detail for how the result is achieved. Due to that there could be many different blade designs that meet the claimed function in terms of velocity profile. Additionally, the result could be reached using a blade at a specific operating condition so that the blade does not operate as claimed all of the time. This establishes that the claim has a broad scope because the result can be obtained by either a specific blade design, a specific operating condition within an engine, or a mixture of both. Due to this broad scope one in the art would not be able to make or use the invention in its entire scope without undue experimentation because no explanation has been made as to how to determine what design to use. 
As to the level of one of ordinary skill in the art, the examiner finds that one could not make or use the invention with the provided disclosure. Due to the lack of any explanation on determining velocity profiles or what structure would be capable of obtaining those profiles one could not make or use the invention. 
As noted above Applicant has provided no way to determine what blade needs to be used to make the claimed profile and therefore the amount of direction provided is too minimal to constitute an enabling disclosure.
Due to the failure of Applicant to adequately describe the invention one would have to experiment unduly to reach the claimed velocity profile and thus the invention is not enabled.
Claims 4, 5, 17 and 18 state that the blade creates a specific total pressure profile along the stage exit of the compressor without providing any blade structure to create this total pressure profile in the disclosure. The disclosure lacks any semblance of blade structure other than the claimed effect of a blade on a total pressure profile at the stage exit and a very basic airfoil. Therefore, it is not clear how to make or use the invention because one in the art would not know what blade is being claimed or how to 
The breadth of the claims is large because a result is claimed in association with a basic blade structure without sufficient detail for how the result is achieved. Due to that there could be many different blade designs that meet the claimed function in terms of total pressure profile. Additionally, the result could be reached using a blade at a specific operating condition so that the blade does not operate as claimed all of the time. This establishes that the claim has a broad scope because the result can be obtained by either a specific blade design, a specific operating condition within an engine, or a mixture of both. Due to this broad scope one in the art would not be able to make or use the invention in its entire scope without undue experimentation because no explanation has been made as to how to determine what design to use. 
As to the level of one of ordinary skill in the art, the examiner finds that one could not make or use the invention with the provided disclosure. Due to the lack of any explanation on determining total pressure profiles or what structure would be capable of obtaining those profiles one could not make or use the invention. 
As noted above Applicant has provided no way to determine what blade needs to be used to make the claimed profile and therefore the amount of direction provided is too minimal to constitute an enabling disclosure.
Due to the failure of Applicant to adequately describe the invention one would have to experiment unduly to reach the claimed velocity profile and thus the invention is not enabled.
Claims 1, 4-10, 15 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 15 claim a velocity profile without disclosing any associated structure that causes the claimed profile. The examiner notes that only fundamental blade elements have been recited, which in and of themselves do not yield the recited result. By only disclosing an intended result without any mechanism or structure for achieving it, the examiner finds that it has not reasonably been conveyed to one of ordinary skill in the art that the inventors were in possession of the claimed invention at the time of filing.
Claims 4, 5, 17 and 18 claim a total pressure profile without disclosing any associated structure that causes the claimed profile. The examiner notes that only fundamental blade elements have been recited, which in and of themselves do not yield the recited result. By only disclosing an intended result without any mechanism or structure for achieving it, the examiner finds that it has not reasonably been conveyed to one of ordinary skill in the art that the inventors were in possession of the claimed invention at the time of filing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 2,746,672 to Doll et al. in view of US Patent No. 8,133,012 to Nagai et al.

Regarding Claim 1
Doll teaches:
A compressor section for a gas turbine engine (see Fig. 1) comprising:
A plurality of blade stages including a first blade stage (Fig. 4 ref. #26) and a second blade stage immediately downstream of the first blade stage (Fig. 4 ref. #28), wherein the first blade stage includes a blade including:
a first platform (Fig. 4 ref. #22);
a first tip (Fig. 4 ref. #36); 
a first leading edge (see annotated Fig. 4 below) and a first trailing edge (see annotated Fig. 4) extending between the first platform and the first tip (see Fig. 4); and
a first airfoil extending between the first platform and the first tip (Fig. 4 ref. #32), 
the first airfoil including a first root portion adjacent to the first platform, a first midspan portion and a first tip portion (see annotated Fig. 4), 
wherein the first airfoil includes a first airfoil shape (Fig. 4 ref. #32, the airfoil has a shape) defined as a series of coordinates (the examiner notes that any physical structure can be defined as a series of coordinates) that influence a meridional velocity profile across a second airfoil (see Fig. 4, blade 28 has a plurality of airfoil cross-sections including ref. #42, for example) within the second blade stage (see Fig. 3. The examiner notes that any upstream structure in a flow will influence a meridional velocity profile at a downstream location) within each of a second root portion (see annotated Fig. 4), a second midspan portion (see annotated Fig. 4) and a second tip portion (see annotated Fig. 4) of airflow flowing across the second airfoil from a second leading edge to a second trailing edge (see Fig. 3 and annotated Fig. 4. The examiner notes that that any structure upstream influences the downstream flow profile, even if by just a small amount, because of surface drag, any generated lift, turbulence effects, laminar 
wherein each of the first tip portion and the second tip portion comprises between 65% and 100% of a radial span of the corresponding one of the first airfoil and the second airfoil (see annotated Fig. 4) and each of the first midspan portion and the second midspan portion comprises between 20% and 65% of the radial span of the airfoil (see annotated Fig. 4) and
the first airfoil shape within the first tip portion is configured to provide a first meridional velocity in the second blade stage outside of the second midspan portion that increases relative to a second meridional velocity within the second midspan portion in a direction away from the second midspan portion in the second blade stage (see Fig. 3, annotated Fig. 4 and column 3 lines 12-18); and
wherein the second blade stage includes a second airfoil shape different than the first airfoil shape (see Fig. 4).


    PNG
    media_image1.png
    571
    746
    media_image1.png
    Greyscale

Annotated Fig. 4

But does not explicitly disclose:
wherein the first meridional velocity is between 6% and 15% greater than the second meridional velocity through the second midspan portion.
Nagai teaches a compressor section for a gas turbine engine (see Fig. 1) and further teaches a velocity in the tip portion being 14% higher than a velocity in the midspan portion (see annotated Fig. 6 below. The examiner notes that there are 7 increments between the minimum and maximum velocity of the curve Y1, and that 1/7 is approximately equal to 14%. The examiner also notes that since the claimed profile if being generated by the first upstream blade it will then move through to the second downstream blade). Nagai teaches that this velocity profile increases efficiency and reduces tip separation (column 2 lines 25-29).


    PNG
    media_image2.png
    552
    755
    media_image2.png
    Greyscale

Annotated Nagai Fig. 6
Regarding Claim 6
Doll in view of Nagai further teach:
The compressor section as recited in claim 1, wherein 
the compressor section includes a plurality of stages and the first blade and the second blade comprise portions of at least two of the plurality of stages of the compressor section (see Doll Fig. 1).
Regarding Claim 7
Doll in view of Nagai further teach:
The compressor section as recited in claim 6, wherein 
the at least two of the plurality of stages of the compressor section comprises at least two of the last 5 of the plurality of stages of the compressor section before an outlet of the compressor section (see Doll Fig. 1, the disclosed stages are part of the at least 5 stages of the compressor).
Regarding Claim 8
Doll in view of Nagai further teach:
The compressor section as recited in claim 6, 
wherein the compressor comprises between 2 and 12 stages (see Fig. 1, Doll discloses at least 5 stages).
Regarding Claim 15
Doll teaches:
A method of operating a compressor section of a gas turbine engine (see Fig. 1), the method comprising:
configuring a first blade (Fig. 4 ref. #26) to include a first platform (Fig 4 ref. #22), a first tip (Fig. 4 ref. #36), a first leading edge (see annotated Fig. 4), a first trailing edge (see annotated Fig. 4) and a first airfoil (Fig. 4 ref. #32) that includes a first root portion adjacent the first platform (see annotated Fig. 4), a first midspan portion (see annotated Fig. 4) and a first tip portion (see annotated Fig. 4); and 
configuring a second blade downstream of the first blade (Fig. 4 ref. #28) to include a second platform (Fig. 4 ref. #30), a second tip (Fig. 4 ref. #40), a second leading edge (see annotated Fig. 4), a second trailing edge (see annotated Fig. 4) and a second airfoil between the second platform and the second tip (see Fig. 4); 
the second airfoil including a second root portion adjacent the second platform (see annotated Fig. 4), a second midspan portion (see annotated Fig. 4) and a second tip portion (see annotated Fig. 4), 
wherein each of the first tip portion and the second tip portion comprises between 65% and 100% of a radial span of the corresponding one of the first airfoil and the second airfoil (see annotated Fig. 4) and each of the first midspan portion of the first airfoil and the second midspan portion of the second airfoil comprises between 20% and 65% of the radial span of the corresponding first airfoil and the second airfoil (see annotated Fig. 4); and 
configuring a surface of the first airfoil for generating a first meridional velocity across the tip portion of the second blade that increases within the tip portion of the second blade in a direction toward the tip of the second blade relative to a second meridional velocity across the midspan portion of the second blade portion for a common airflow from the first blade across the airfoil of the second blade flowing from the leading edge toward the trailing edge of the second blade (see Fig. 3, annotated Fig. 4 and column 3 lines 12-18).
But does not explicitly disclose
including generating the first meridional velocity with the tip portion of the second blade that is between 6% and 15% greater than the second meridional velocity through the midspan portion of the second blade.
Nagai teaches a compressor section for a gas turbine engine (see Fig. 1) and further teaches a velocity in the tip portion being 14% higher than a velocity in the midspan portion (see annotated Fig. 6 above. The examiner notes that there are 7 increments between the minimum and maximum velocity of the curve Y1, and that 1/7 is approximately equal to 14%. The examiner also notes that since the claimed profile if being generated by the first upstream blade it will then move through to the second downstream blade). Nagai teaches that this velocity profile increases efficiency and reduces tip separation (column 2 lines 25-29).
Therefore it would have been obvious to one of ordinary skill in the art to include the velocity increase as taught by Nagai in the compressor blade design of Doll to increase stage efficiency and reduce tip separation.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Doll in view of Nagai and further in view of US Patent No. 4,238,170 to Robideau et al.
Regarding Claim 9
Doll in view of Nagai teach:
The compressor section as recited in claim 1, 

wherein a clearance between each of the first tip and the second tip and a fixed structure of the compressor section is greater than 1.5% of the radial span of the airfoil.
Robideau teaches a compressor section for a gas turbine engine (see Fig. 1) where the clearance between the tip and the shroud is greater than 1.5% of the radial span of the airfoil (see Fig. 4), and further teaches that having the clearance above 1.5% provides adiabatic efficiencies above 90% (see Fig. 4). One of ordinary skill in the art would recognize that maintaining high levels of adiabatic efficiency (e.g. above 90%) results in less work being wasted as the air is compressed in the compressor (i.e. a more efficient compressor). Robideau teaches this for both the rotors and the stators (for the second blade, see column 5 lines 27-31).
It would be obvious to one of ordinary skill in the art to modify the compressor of Doll in view of Nagai to include the clearance between the tip and a fixed structure of the compressor section being greater than 1.5% of the radial span of the airfoil from Robideau for the purposes of increasing the efficiency of the compressor.
Regarding Claim 10
Doll as modified by Nagai and Robideau further teach:
The compressor section as recited in claim 9, 
wherein the clearance between the first tip and the second tip and a fixed structure of the compressor section is between 1.5% and 3% of the radial span of the corresponding first airfoil and the second airfoil (see §103 rejection of claim 9 above. For the second blade, see column 5 lines 27-31).
Claims 4, 5, 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Doll in view of Nagai and further in view of US Patent No. 5,624,234 to Neely et al.
Regarding Claim 4
Doll in view of Nagai teach:
The compressor section as recited in claim 1, 
But do not explicitly disclose:
wherein a first total pressure within the second tip portion is greater than a second total pressure within the second midspan portion.
Nevertheless, Neely teaches fan blades (title, Fig. 1) with a first total pressure within the tip portion (see annotated Fig. 17; column 12 lines 30-33) being greater than a second total pressure within the midspan portion (see annotated Fig. 17; column 12 lines 30-33) and further teaches that the shape of the blade can be changed to achieve the desired pressure profile along the span of the blade (column 12 lines 37-46), which results in the desired pressure output of the fan (i.e. compressor) (column 12 lines 27-32).
It would have been obvious to one of ordinary skill in the art to modify the blade of Doll in view of Nagai with the modified profile of Neely to achieve a desired pressure profile along the span of the blade, resulting in a desired output of the fan (i.e. compressor).

    PNG
    media_image3.png
    603
    916
    media_image3.png
    Greyscale

Annotated Fig. 17

Regarding Claim 5

The compressor section as recited in claim 4, 
wherein the first total pressure is between 1.2% and 3% greater than the second total pressure within the second midspan portion (see annotated Fig. 17. The examiner notes that the pressure profile changes smoothly by approximately 80% between the tip portion and the midspan portion and that just before and just after the transition at some point the pressure change will be between 1.2-3%).
Regarding Claim 17
Doll in view of Nagai teach:
The method as recited in claim 15, 
But do not explicitly disclose:
including generating a first total pressure within the tip portion of the second blade that is greater than a second total pressure within the midspan portion of the second blade.
Nevertheless, Neely teaches fan blades (title, Fig. 1) with a first total pressure within the tip portion at stage exit (see annotated Fig. 17; column 12 lines 30-33) being greater than a second total pressure within the midspan portion at stage exit (see annotated Fig. 17; column 12 lines 30-33) and further teaches that the shape of the blade can be changed to achieve the desired pressure profile along the span of the blade (column 12 lines 37-46), which results in the desired pressure output of the fan (i.e. compressor) (column 12 lines 27-32).
It would have been obvious to one of ordinary skill in the art to modify the blade of Doll in view of Nagai with the modified profile of Neely to achieve a desired pressure profile along the span of the blade, resulting in a desired output of the fan (i.e. compressor).
Regarding Claim 18
Doll as modified by Nagai and Neely further teach:
The method as recited in claim 17, 
wherein the generated first total pressure is between 1.2% and 3% greater than the generated second total pressure within the midspan portion of the second blade (see annotated Fig. 17. The examiner notes that the pressure profile changes smoothly by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMERON A CORDAY/Examiner, Art Unit 3745                                                                                                                                                                                                        /J. Todd Newton/Primary Examiner, Art Unit 3745